DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070086822 A1) in view Yoshimoto (US 20080067251 A1) and Hildebrand (US 20190358744 A1).
Claim 1: Sato discloses a method of producing a projection path data (dot marking data, par. 95, where the “dots” can be lines, Fig. 6) to be used in forming a desired shape (dot marking is used to form image data, par. 95) by projecting a laser beam into a material (laser beam transforms a portion inside of the workpiece, abstract), 
the method comprising: a first step of converting two-dimensional information representing the desired shape in two dimensions in an XYZ coordinate system into desired three-dimensional information in an XYZ coordinate system (2D image data is converted into 3D coordinate data with the calculated dot depth, also called the dot marking data, par. 95; where it is understood by the examiner that the 3D coordinate system can be a Cartesian coordinate system); 
and a second step of producing the projection path data based on the desired three- dimensional information that has been converted (2D image data is converted into the dot marking data, par. 95), 
wherein in the first step, the two-dimensional information is converted into the three- dimensional information by projecting the two-dimensional information onto a three- dimensional mesh including a plurality of grid points each including three-dimensional coordinates in the XYZ coordinate system (2D image data is converted into the dot marking data which is on the 3D coordinate system; it is well known that a 3D coordinate system like the Cartesian coordinate system is based on a 3D grid), 
Sato does not disclose heights of the plurality of grid points are set based on a cross section of the desired three-dimensional information that is determined by specified parameters; 
in the second step, three-dimensional coordinate values of the projection path data are set at predetermined intervals from adjacent three-dimensional coordinate values of the projection path data according to a size of the material and the desired shape, which is a three- dimensional shape; 
in the second step, the height of each of the plurality of grid points is determined based on a z-coordinate of a shape represented by the three-dimensional information that has been converted is offset depending on a spot diameter of the laser beam; and 
the projection path data is produced based on the height of each of the plurality of grid points that has been offset.
Yoshimoto discloses a method of generating 3D cutting patterns based on 2D data (Fig. 37) heights of the plurality of grid points are set based on a cross section of the desired three-dimensional information that is determined by specified parameters (based on a 2D circular pattern, the user can select the profile shape which gives z-coordinate information, par. 108; where the profile is a cross-section of the shape); 
in the second step, three-dimensional coordinate values of the projection path data are set at predetermined intervals from adjacent three-dimensional coordinate values of the projection path data according to a size of the material and the desired shape, which is a three- dimensional shape (circular scans are shifted at intervals based on user implemented parameters, par. 107, Fig. 38); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Yoshimoto. It is well known in the art to use computer programs that are capable of taking 2D patterns and generating 3D data with tool paths and heights based on the desired shape of the 3D data.
Hildebrand discloses a method of laser patterning textures onto surfaces wherein in the second step, the height of each of the plurality of grid points is determined based on a z-coordinate of a shape represented by the three-dimensional information that has been converted is offset depending on a spot diameter of the laser beam (laser paths are shifted along the z-axis based on the spot diameter of the laser beam  (par. 165-166); and 
the projection path data is produced based on the height of each of the plurality of grid points that has been offset (3D coordinate for tracklines are shifted, i.e. laser paths, where the tracklines are mapped onto the mapped data, par. 154 and 164, so it is understood by the examiner that both the mapped data and tracklines are shifted together along the z-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato in view of Yoshimoto to incorporate the teachings of Hildebrand. It is known in the art to shift laser path to account for the spot diameter since this will help yield a component that is dimensionally accurate.
 Claim 6:  Sato in view of Yoshimoto and Hildebrand discloses a method of processing inside a material (laser beam transforms a portion inside of the workpiece, abstract), the method comprising: forming a desired shape in the material by projecting a laser beam using a single projection along a projection path based on one line segment (Fig. 37, a circular shaped pattern can be laser etched inside of a workpiece, where the shape is a single projection path, Yoshimoto) 
or a projection path based on one plane among all projection paths represented by a projection path data produced by the production method according to Claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761